EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Patel Reg. No. 70,706 on 6/21/2022.

The application has been amended as follows: 
Claim 1:
A method comprising: 
measuring a state of a storage group within a storage array; 
at least one of increasing or decreasing compression ratio corresponding to input/output (I/O) operations on the storage group based on a target data reduction ratio (DRR) of the storage array, an expected performance envelope, a service level (SL) corresponding to the I/O operations, and a compressibility factor of the storage group, wherein the service level for each I/O operation corresponds to the SL of a source of the I/O operation and wherein the SL defines a quality of service (QoS) expected by the source; 
wherein increasing or decreasing the compression ratio includes adjusting an SL assignment of an application related to the I/O operation; and 
wherein increasing or decreasing the compression ratio includes: 
determining a compression bandwidth utilization of the storage group's compression thread, 
measuring the storage group's performance based on its range of I/O operations per second (IOPS), and 
increasing or decreasing the compression ratio based on a target DRR  of the storage array as a whole, the target DRR [[DDR]] of the storage group, and a service level agreement (SLA).

Claim 9:
An apparatus comprising at least one processor configured to: 
measure a state of a storage group within a storage array; 
at least one of increase or decrease a compression ratio corresponding to input/output (I/O) operations on the storage group based on a target data reduction ratio (DRR) of the storage array, an expected performance envelope, a service level (SL) corresponding to the I/O operations, and a compressibility factor of the storage group, wherein the service level for each I/O operation corresponds to the SL of a source of the I/O operation and wherein the SL defines a quality of service (QoS) expected by the source; 
wherein increasing or decreasing the compression ratio includes adjusting an SL assignment of an application related to the I/O operation; and 
wherein increasing or decreasing the compression ratio includes: 
determining a compression bandwidth utilization of the storage group's compression thread, 
measuring the storage group's performance based on its range of I/O operations per second (IOPS), and 
increasing or decreasing the compression ratio based on a target DRR  of the storage array as a whole, the target DRR [[DDR]] of the storage group, and a service level agreement (SLA).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment makes minor correction to improve the clarity of the claim.  Examiner provided specific reasons for indicating allowable subject matter in the prior office action mailed 3/2/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
June 21, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136